COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                    01-14-00488-CV
Style:                           Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                 Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                 Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                 Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                 LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                 Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                 LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motions filed:              August 19, 2014
Type of motions:                 Motion for Pro Hac Vice Admission of Nancy F. Rigby and Don Jackson’s Motion in
                                 Support of Pro Hac Vice Admission
Party filing motions:            Nancy F. Rigby and Don Jackson (Commerce and Industry Insurance Company; Starnet
                                 Insurance Company; Catlin Insurance Company, Inc.; Allianz Global Corporate &
                                 Specialty S.E.; United States Aircraft Insurance Group; and QBE Aviation Syndicate 5555
                                 at Lloyd’s)


Ordered that motion is:

                 Granted
                   If document is to be filed, document due:
                            Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                  Denied
                  Dismissed
          Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                    Acting individually

Date: September 16, 2014